IN THE
                          TENTH COURT OF APPEALS



                                 No. 10-14-00265-CV

IN RE DEMILEC (USA) INC. AND POLYURETHANE SYSTEMS (USA),
                LLC F/K/A DEMILEC (USA), LLC


                                 Original Proceeding


                           MEMORANDUM OPINION


       The parties have filed an agreed motion to dismiss this original proceeding

stating that they have resolved their discovery disputes and the trial court has entered

an order vacating the order at issue. A copy of the Agreed Order Vacating September 2,

2014 Order Granting Plaintiffs’ Motion to Compel is attached to the joint motion to

dismiss

       Accordingly, the agreed motion to dismiss is granted, and this proceeding is

dismissed. See TEX. R. APP. P. 42.1.



                                        TOM GRAY
                                        Chief Justice
Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Motion granted
Pet. dismissed
Opinion delivered and filed January 29, 2015
[OT06]




In re Demilec (USA) Inc.                       Page 2